                                                                   NOTE CHANGES MADE
 1   PARKER IBRAHIM & BERG LLP                                     BY THE COURT
     BRYANT S. DELGADILLO #208361
 2
     Bryant.Delgadillo@piblaw.com
 3   HEATHER E. STERN #217447
     Heather.Stern@piblaw.com
 4
     695 Town Center Drive, 16th Floor
 5   Costa Mesa, CA 92626
 6
     Telephone: 714.361.9550
     Facsimile: 714.784.4190
 7
 8
     Attorneys for Defendant JPMORGAN CHASE BANK, N.A.,
     erroneously sued as JP Morgan Chase, N.A.
 9
10                             UNITED STATES DISTRICT COURT

11             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

12
13
     Jose Raposo, Beverly Raposo,                      CASE NO.: 2:18-CV-07145

14
                     Plaintiffs,                       JUDGE: Hon. Otis D. Wright II

15
                              v.                       MAGISTRATE JUDGE: Hon. Paul L.
                                                       Abrams
16
     JP Morgan Chase, N.A.; and does 1-10,
     inclusive,
17
                                                       PROTECTIVE ORDER
                     Defendants.
18
19
20
                     This Stipulation and Proposed Protective Order is entered into by and
21
     between Plaintiffs Jose Raposo and Beverly Raposo (“Plaintiffs”), on the one hand,
22
     and Defendant JPMorgan Chase Bank, N.A. (“Chase” or “Defendant”), erroneously
23
     sued as JP Morgan Chase, N.A., on the other hand, through their counsel of record
24
     herein. Together, Plaintiffs and Defendant, and any other party subsequently added to
25
     this action who comply with Section 23 herein, shall be referred to herein as the
26
     “Parties.”
27
               1.    PURPOSES AND LIMITATIONS
28
               Discovery in this action is likely to involve production of confidential,
     5503564                                       1
                              PROTECTIVE ORDER
 1   proprietary or private information for which special protection from public disclosure
 2   and from use for any purpose other than pursuing this litigation may be warranted.
 3   Accordingly, the Parties hereby stipulate to and petition the Court to enter the
 4   following Stipulated Protective Order. The Parties acknowledge that this Order does
 5   not confer blanket protections on all disclosures or responses to discovery and that the
 6   protection it affords from public disclosure and use extends only to the limited
 7   information or items that are entitled to confidential treatment under the applicable
 8   legal principles.
 9              2.    GOOD CAUSE STATEMENT
10              This action concerns a residential mortgage loan (“Loan”) and claims brought
11   by the Plaintiffs under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
12   seq., relating to calls made in connection with that Loan. In connection with the
13   Plaintiffs’ claims, discovery is sought and documents are anticipated to be produced
14   consisting of account records relating to the Loan, among other things. Those records
15   are anticipated to include and reflect the private financial information of consumers
16   (such as account number, payment history, social security numbers and other private
17   identifying information, and financial information submitted in connection with loss
18   mitigation efforts), including that of borrower and plaintiff Jose Raposo, his wife
19   Beverly Raposo, and borrower and non-party Frankie L. Parriera, among others. In
20   addition, discovery is sought and documents are anticipated to be produced that reflect
21   the proprietary and confidential business practices of Defendant, including relating to
22   the system utilized by Defendant to make autodialer calls relating to the Loan.
23              For these reasons, among others, the Parties respectfully submit that this action
24   is likely to involve private financial information of consumers as well as trade secrets,
25   proprietary information, and other valuable commercial, financial and technical
26   information for which special protection from public disclosure and from use for any
27   purpose other than prosecution of this action is warranted. Such confidential and
28   proprietary materials and information consist of, among other things, confidential
      5503564                                       2
                               PROTECTIVE ORDER
 1   business or financial information, information regarding confidential business
 2   practices, or other confidential research, development, or commercial information
 3   (including information implicating privacy rights of third parties), information
 4   otherwise generally unavailable to the public, or which may be privileged or otherwise
 5   protected from disclosure under state or federal statutes, court rules, case decisions, or
 6   common law. Accordingly, to expedite the flow of information, to facilitate the
 7   prompt resolution of disputes over confidentiality of discovery materials, to
 8   adequately protect information the Parties are entitled to keep confidential, to ensure
 9   that the Parties are permitted reasonable necessary uses of such material in preparation
10   for and in the conduct of trial, to address their handling at the end of the litigation, and
11   serve the ends of justice, a protective order for such information is justified in this
12   matter. It is the intent of the Parties that information will not be designated as
13   confidential for tactical reasons and that nothing be so designated without a good faith
14   belief that it has been maintained in a confidential, non-public manner, and there is
15   good cause why it should not be part of the public record of this case.
16              3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
17              The Parties further acknowledge that this Stipulated Protective Order does not
18   entitle them to file confidential information under seal; Local Civil Rule 79-5 sets
19   forth the procedures that must be followed and the standards that will be applied when
20   a party seeks permission from the court to file material under seal. There is a strong
21   presumption that the public has a right of access to judicial proceedings and records in
22   civil cases. In connection with non-dispositive motions, good cause must be shown to
23   support a filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d
24   1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11
25   (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D.
26   Wis. 1999) (even stipulated protective orders require good cause showing), and a
27   specific showing of good cause or compelling reasons with proper evidentiary support
28   and legal justification, must be made with respect to Protected Material that a party
      5503564                                      3
                               PROTECTIVE ORDER
 1   seeks to file under seal. The Parties’ mere designation of Disclosure or Discovery
 2   Material as CONFIDENTIAL does not— without the submission of competent
 3   evidence by declaration, establishing that the material sought to be filed under seal
 4   qualifies as confidential, privileged, or otherwise protectable—constitute good cause.
 5              Further, if a party requests sealing related to a dispositive motion or trial, then
 6   compelling reasons, not only good cause, for the sealing must be shown, and the relief
 7   sought shall be narrowly tailored to serve the specific interest to be protected. See
 8   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
 9   or type of information, document, or thing sought to be filed or introduced under seal,
10   the party seeking protection must articulate compelling reasons, supported by specific
11   facts and legal justification, for the requested sealing order. Again, competent
12   evidence supporting the application to file documents under seal must be provided by
13   declaration.
14              Any document that is not confidential, privileged, or otherwise protectable in its
15   entirety will not be filed under seal if the confidential portions can be redacted. If
16   documents can be redacted, then a redacted version for public viewing, omitting only
17   the confidential, privileged, or otherwise protectable portions of the document, shall
18   be filed. Any application that seeks to file documents under seal in their entirety
19   should include an explanation of why redaction is not feasible.
20              4.    DEFINITIONS.
21              4.1    Acknowledgment: Refers to Exhibit A attached hereto, which must be
22   executed by certain persons prior to the disclosure of “Confidential” or “Highly
23   Confidential” Material as set forth in Section 5 of this Stipulation and Order.
24              4.2   Action: Jose Raposo, et al. v. JPMorgan Chase Bank, N.A., United States
25   District Court, Central District of California, Case No. 2:18-CV-07145.
26              4.3   “Confidential” Material: Information (regardless of how generated,
27   stored, or maintained), testimony, or tangible things obtained during discovery in the
28   Action that the Disclosing Person reasonably and in good faith believes contains or
      5503564                                        4
                                PROTECTIVE ORDER
 1   would disclose non-public, confidential, proprietary, financial, customer, client or
 2   commercially sensitive information, confidential trade secrets or non-public research
 3   that requires the protections provided in this Stipulation and Order, including, but not
 4   limited to, any information that constitutes confidential information under the Federal
 5   Rule of Civil Procedure 26(c) or applicable laws or regulations. Nothing in this Order
 6   shall be used to imply that any law permits, or does not permit, the production of
 7   certain data, regardless of whether such data is designated as “Confidential.”
 8              4.4   Confidential Supervisory Information: Confidential Supervisory
 9   Information includes, but is not limited to, confidential supervisory information of the
10   Board of Governors of the Federal Reserve System as set forth in 12 C.F.R. §
11   261.2(c), non-public information of the Office of the Comptroller of the Currency or
12   the former Office of Thrift Supervision as set forth in 12 C.F.R. § 4.32(b), exempt
13   information of the Federal Deposit Insurance Corporation as set forth in 12 C.F.R. §§
14   309.2, 309.5, and 309.6, and confidential information of the Consumer Financial
15   Protection Board as set forth in 12 C.F.R. § 1070.2, and any other records concerning
16   supervision, regulation, and examination of banks, savings associations, their holding
17   companies and affiliates, and records compiled in connection with the enforcement
18   responsibilities of federal financial regulatory agencies that is not permitted to be
19   disclosed to a third party absent consent of the applicable regulator or government
20   agency. Confidential Supervisory Information also includes information that current
21   and former employees, officers, and agents of federal financial regulatory agencies
22   obtained in their official capacities. Confidential Supervisory Information shall be
23   deemed to include all copies, abstracts, excerpts, analyses, or other writings or
24   documents that contain, reflect, or disclose Confidential Supervisory Information.
25              4.5   Counsel (without qualifier): Outside Counsel and In-House Counsel (as
26   well as their support staff).
27              4.6   Disclosing Person: A Party or a non-party that produces Discovery
28   Material in the Action.
      5503564                                     5
                              PROTECTIVE ORDER
 1             4.7   Discovery Material(s): All information of any kind provided in the course
 2   of discovery in the Action, including without limitation documents, electronic files,
 3   trade data, written discovery responses, deposition testimony, and deposition exhibits.
 4   Information copied or extracted from Discovery Material, as well as all copies,
 5   excerpts, summaries, or compilations thereof, shall constitute Discovery Material.
 6   Any information obtained through means outside the court’s discovery processes,
 7   such as through independent investigation, shall not constitute Discovery Material.
 8   Any person subject to this Stipulation and Order who receives from any other person
 9   any Discovery Material shall not disclose said Discovery Material to anyone else
10   except as expressly permitted hereunder.
11             4.8   Expert: A person who is not an owner, director, officer, or employee of a
12   Party, who has specialized knowledge or experience in a matter pertinent to this
13   litigation, who has been retained by a Party or its Counsel to serve as an expert
14   witness or as a consultant in the prosecution or defense of the Action, including his or
15   her employees and support personnel. This definition includes, without limitation,
16   professional jury or trial consultants retained in connection with the Action.
17             4.9   Foreign Law Restricted Material: Any Discovery Material that, pursuant
18   to any foreign law or regulation, is prohibited from being transferred to the United
19   States and/or disclosed in connection with a legal proceeding.
20             4.10 Highly Confidential Material: Discovery Material that the Disclosing
21   Person reasonably and in good faith believes contains (a) material regarding trading
22   and investment strategies, pricing and cost information, customer lists, business
23   strategy, confidential trade secrets, employee personnel files of current or former
24   employees, compensation or payroll information of current or former employees,
25   confidential client or customer account information, and other commercial or financial
26   information the disclosure of which to another Party or non-party would create a
27   substantial risk of causing the Disclosing Person or JPMC’s employees, customers or
28   clients, to suffer monetary or non-monetary injury or competitive or commercial
     5503564                                      6
                             PROTECTIVE ORDER
 1   disadvantage; (b) Personal Data, as defined herein; or (c) Non-Public Personal
 2   Financial Information, as defined herein.
 3              4.11 In-House Counsel: Attorneys, paralegals, and other legal department
 4   personnel who are employees of a Party, to whom disclosure of Discovery Material is
 5   reasonably necessary for this litigation.
 6              4.12 Non-Public Personal Financial Information: Any information that
 7   constitutes “nonpublic personal information” within the meaning of the Gramm-
 8   Leach-Bliley Act, 15 U.S.C. § 6802 et seq. and its implementing regulations, or
 9   analogous state laws and regulations, including, but not limited to, any portion of a
10   spreadsheet or other document or data set that includes financial or credit information
11   for any person (including any credit history, report or score obtained on any such
12   person to determine the individual’s eligibility for credit) together with personally
13   identifiable information with respect to such person, including, but not limited to,
14   name, address, Social Security number, loan number, telephone number, or place or
15   position of work.
16              4.13 Outside Counsel: Attorneys, paralegals, and other law firm personnel,
17   employees and contractors who are not employees of a Party but who are retained to
18   represent or advise a Party in the Action.
19              4.14 Party: Any party to this action, including all of its officers, directors,
20   employees, consultants, retained experts, and outside counsel (and their support staff).
21              4.15 Personal Data: Any information related to, reflecting, associated with or
22   identifying a natural person, other than Non-Public Personal Financial Information,
23   that a Party or Disclosing Person (whether or not a Party) believes in good faith to be
24   subject to federal, state or foreign data privacy, data protection laws or other privacy
25   obligations. Personal Data constitutes material requiring special protection. Nothing
26   in this section shall be used to imply that any law permits, or does not permit, the
27   production of certain data, regardless of whether such data is designated as “Personal
28   Data.”
      5503564                                        7
                                PROTECTIVE ORDER
 1              4.16 Professional Vendors: Persons or entities employed by the Parties or their
 2   Counsel to assist in the Action that provide litigation or trial support services (e.g.,
 3   photocopying; data processing; graphic production; videotaping; translating; preparing
 4   exhibits or demonstrations; organizing, storing, or retrieving data in any form or
 5   medium; mock jurors; investigators) and their employees and subcontractors.
 6              4.17 Protected Material: Any Discovery Material that is designated as
 7   “Confidential” or “Highly Confidential.”
 8              4.18 Receiving Party: A Party that receives Discovery Material from a
 9   Disclosing Person in the Action.
10              4.19 SAR Related Material: Any Discovery Material that, pursuant to 31
11   U.S.C. 5318(g)(2)(A)(1), 31 C.F.R. § 1020.320, 12 C.F.R § 21.11,Section 314(a) of
12   the PATRIOT ACT, 12 U.S.C. §§ 3414(a)(3) and 5(D) or any other applicable
13   regulations concerning potential suspicious activity, is not permitted to be produced.
14              5.    LIMITATION ON USE OF DISCOVERY MATERIAL. All
15   Discovery Material produced or disclosed in connection with the Action shall be used
16   solely for the prosecution or the defense of the Action (including any attempted
17   settlement thereof or appeal therefrom), or the enforcement of insurance rights with
18   respect to the Action, and for no other purpose whatsoever, including use in other
19   legal actions, present or future.
20              6.    DESIGNATING DISCOVERY MATERIAL.
21              6.1   Initial Designation. Any Disclosing Person may, subject to the
22   provisions of this Stipulation and Order, designate Discovery Material as
23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” A Disclosing Person shall
24   apply a confidentiality designation only when the party has a reasonable, good faith
25   basis that the information so designated constitutes “CONFIDENTIAL” or “HIGHLY
26   CONFIDENTIAL” material. The protections conferred by this Stipulation and Order
27   cover not only the protected information itself, but also any information copied or
28   extracted therefrom, as well as copies, excerpts, summaries, or compilations thereof,
      5503564                                      8
                               PROTECTIVE ORDER
 1   plus testimony, conversations, or presentations by Parties or Counsel to or in court or
 2   in other settings that might disclose Protected Material to persons not authorized to
 3   receive such material.
 4              6.2   The designation of materials as either “CONFIDENTIAL” or “HIGHLY
 5   CONFIDENTIAL” shall be made as follows:
 6                    6.2.1. For ESI, whenever possible, by imprinting “CONFIDENTIAL” or
 7   “HIGHLY CONFIDENTIAL” on the face of each page of a document so designated.
 8   If imprinting on the face of the document is not possible, then by (1) affixing a stamp
 9   with “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the medium on which
10   the electronic data is stored when copies are delivered to a Receiving Party; and (2)
11   designating the production as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
12   in the transmittal cover letter.
13                    6.2.2. For produced documents, by imprinting the words
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the face of each page of a
15   document so designated or in a similarly conspicuous location for non-document
16   materials.
17                    6.2.3. For written discovery responses, by imprinting the words
18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” next to or above any response
19   to a discovery request or on each page of a response.
20                    6.2.4. For depositions, by indicating in the record at the deposition which
21   portions of the transcript and/or responses shall be treated as “CONFIDENTIAL” or
22   “HIGHLY CONFIDENTIAL.” Alternatively, within thirty (30) days after receipt of
23   the transcript or recording of such deposition or other pretrial or trial proceeding, the
24   offering or sponsoring Party may designate such transcript or recording or any portion
25   or portions thereof as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by
26   notifying all other Parties, in writing, of the specific pages and lines of the transcript
27   or recording that should be treated as Confidential Material or Highly Confidential
28   Material. All transcripts or recordings of depositions shall be treated as “HIGHLY
      5503564                                      9
                               PROTECTIVE ORDER
 1   CONFIDENTIAL” for thirty (30) days after receipt of the transcript or recording or
 2   until written notice of a designation is received, whichever occurs first.
 3                    6.2.5. For all other Discovery Material, by placing or affixing on each
 4   page of such material (in such manner as will not interfere with the legibility thereof)
 5   a “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” designation.
 6              6.3   Inadvertent Failure to Identify Materials as “Confidential” or “Highly
 7   Confidential”. Any Disclosing Person who inadvertently fails to identify Discovery
 8   Material as “Confidential” or “Highly Confidential” shall have fifteen (15) business
 9   days from the discovery of its oversight to correct its failure. Such failure shall be
10   corrected by providing the Receiving Party written notice of the error and producing
11   substitute copies of the inadvertently produced Discovery Material with the correct
12   designation. The Receiving Party shall thereafter treat the information as Confidential
13   Discovery Material or Highly Confidential Discovery Material and shall take
14   reasonable steps to return or destroy all prior copies of such inadvertently produced
15   Discovery Material. To the extent such information may have been disclosed to
16   anyone not authorized to receive Confidential Discovery Material or Highly
17   Confidential Discovery Material under the terms of this Stipulation and Order, the
18   Receiving Party shall make reasonable efforts to retrieve the Discovery Material
19   promptly and to avoid any further disclosure
20              6.4   Upward Designation of Information or Items Produced by Other Parties
21   or Non-Parties. Subject to the standards of Section 3, a Party may upward designate
22   (i.e., change any Discovery Material produced without a designation to a designation
23   of “Confidential” or “Highly Confidential” or designate any Discovery Material
24   produced as “Confidential” to a designation of “Highly Confidential”) any Discovery
25   Material produced by another party or non-party, provided that said Discovery
26   Material contains the upward designating Party’s own Confidential or Highly
27   Confidential information, as defined herein.
28                    6.4.1. Upward designation shall be accomplished by providing written
      5503564                                     10
                              PROTECTIVE ORDER
 1   notice to all other Parties and the relevant Disclosing Person identifying (by Bates
 2   number or other individually identifiable information) the Discovery Material to be re-
 3   designated within thirty (30) days from the discovery by the Party that these
 4   Discovery Materials should be upward designated. The upward designated Discovery
 5   Material shall be reproduced by the Disclosing Person with the correct designation,
 6   and the Parties shall thereafter treat the upward designated Discovery Material as
 7   Confidential Discovery Material or Highly Confidential Discovery Material. The
 8   Disclosing Party shall take reasonable steps to destroy all prior copies of such upward
 9   designated Discovery Material. To the extent such information may have been
10   disclosed to anyone not authorized to receive Confidential Discovery Material or
11   Highly Confidential Discovery Material under the terms of this Stipulation and Order,
12   the Disclosing Party shall make reasonable efforts to retrieve the Discovery Material
13   promptly and to avoid any further disclosure. Failure to upward designate within thirty
14   (30) days, alone, will not prevent a Party from obtaining the agreement of the
15   Disclosing Person to upward designate certain Discovery Material or from moving the
16   Court for such relief.
17              7.    DISCLOSURE OF DISCOVERY MATERIAL PROTECTED BY
18   THE ATTORNEY-CLIENT PRIVILEGE, WORK PRODUCT DOCTRINE,
19   FEDERAL OR STATE REGULATION, OR FOREIGN LAW.
20              7.1   This Stipulation and Order is without prejudice to any Disclosing
21   Person’s right to assert that any Discovery Material is subject to any applicable claim
22   of privilege or protection, including, but not limited to, the attorney-client privilege
23   and the work product doctrine, or is subject to any federal or state regulations
24   prohibiting the disclosure of such material (including material that constitutes
25   Confidential Supervisory Information or SAR Related Material), and is without
26   prejudice to any Party’s right to contest such a claim of privilege or protection.
27              7.2   Consistent with Federal Rule of Evidence 502(d), if a Party or non-party
28   notifies any other Party that it disclosed Discovery Material that is (a) protected from
      5503564                                     11
                              PROTECTIVE ORDER
 1   disclosure under the attorney-client privilege, the work product doctrine, any other
 2   applicable privilege or immunity, or that is subject to any federal or state regulations
 3   prohibiting the disclosure of such material (including material that constitutes
 4   Confidential Supervisory Information or SAR Related Material) (“Privileged
 5   Material”) or (b) Foreign Law Restricted Material and requests that such Discovery
 6   Material be returned, redacted, or destroyed, the disclosure shall not by itself be
 7   deemed a waiver in whole or in part of the applicable privilege or protection, either as
 8   to the specific material or information disclosed or as to any of the material or
 9   information relating thereto or on the same or related subject matter.
10              7.3   If a Disclosing Person believes that Privileged Material or Foreign Law
11   Restricted Material was inadvertently produced, that Disclosing Person shall notify in
12   writing any Party to which it produced the material of the claim of privilege or
13   protection and the basis for such claim to the extent required by [applicable local
14   rules, such as Federal Rule of Civil Procedure 26] (a “Privileged Material Notice”).
15   When appropriate, the Disclosing Person will produce a redacted version of such
16   Discovery Material to the Receiving Party. Within ten (10) business days of receipt of
17   a Privileged Material Notice, any Party to which the Privileged Material or Foreign
18   Law Restricted Material was produced shall provide a certification that all such
19   disclosed Discovery Material (and any copies thereof) has been returned or destroyed,
20   and shall not use such items for any purpose until further order of the Court.
21                    7.3.1. If the Receiving Party determines that it has received Discovery
22   Material that constitutes Privileged Material or Foreign Law Restricted Material, the
23   Receiving Party shall destroy or return all copies of such Discovery Material to the
24   Disclosing Person within ten (10) business days of the discovery of such information
25   and after Disclosing Person has produced a redacted version of such Discovery
26   Material, shall provide a certification of Counsel that all such disclosed Discovery
27   Material (and any copies thereof) has been returned or destroyed, and shall not use
28   such items for any purpose until further order of the Court. When appropriate, the
      5503564                                     12
                              PROTECTIVE ORDER
 1   Disclosing Person will provide a redacted version of such Discovery Material to the
 2   Receiving Party.
 3              8.    ACCESS TO AND USE OF PROTECTED MATERIAL.
 4              8.1   Disclosure of Confidential Material: Unless otherwise ordered by the
 5   Court or permitted in writing by the Disclosing Person, a Receiving Party may
 6   disclose any information or item designated as “Confidential” only to the following
 7   persons:
 8                    8.1.1. The Court and court personnel in the Action and any appellate
 9   court in the Action.
10                    8.1.2. The Receiving Party’s Outside Counsel to whom it is reasonably
11   necessary to disclose the information for the Action and their legal, clerical, or support
12   staff, including temporary or contract staff.
13                    8.1.3. The Receiving Party’s In-House Counsel to whom it is reasonably
14   necessary to disclose the information for the Action.
15                    8.1.4. The Parties’ insurers and insurers’ counsel participating in matters
16   relating to the Action and their legal, clerical, or support staff, including temporary or
17   contract staff.
18                    8.1.5. The Receiving Party’s Principals.
19                    8.1.6. Professional court reporters, their staffs, video operators
20   transcribing depositions or testimony in the Action, and Professional Vendors to
21   whom disclosure is reasonably necessary for the Action.
22                    8.1.7. Persons who Counsel have a good faith basis to believe are authors
23   or recipients (including those referenced as “cc” or “bcc” recipients on a document
24   (collectively, “cc’s”)) of the Confidential Discovery Material or who had access to or
25   the authority to access or obtain such Confidential Discovery Material in the normal
26   or authorized course of business (including but not limited to such Person’s
27   supervisor(s) at or after the time the material was created).
28                    8.1.8. Any person who is a current employee of the Disclosing Person.
      5503564                                       13
                               PROTECTIVE ORDER
 1                    8.1.9. Any witness who is called, or who Counsel for a Party in good
 2   faith believes may be called, to testify at trial or deposition in the Action, provided
 3   that (1) the testimony of such person has been duly noticed, or such person has been
 4   identified as a person with knowledge in a party’s initial disclosures or responses to
 5   interrogatories, or has been listed on a party’s pre-trial witness list; and (2) such
 6   person has executed the Acknowledgment.
 7                    8.1.10.      Any Expert to whom disclosure is reasonably necessary for
 8   the Action, provided that the Expert has first executed the Acknowledgment, and
 9   further provided that any report created by such Expert that relies on or incorporates
10   Confidential Discovery Material in whole or in part shall be designated as
11   “CONFIDENTIAL” by the party responsible for its creation.
12                    8.1.11.      Any mediator or arbitrator engaged by the Parties to the
13   Action, provided such person has first executed the Acknowledgment.
14                    8.1.12.      Any other person or entity who Counsel for the Disclosing
15   Person agrees, after conferring in good faith, should have access to Confidential
16   Discovery Material or who, upon motion with good cause shown, or upon application
17   made by a Party (including by application made in the course of a deposition where
18   the ability to show such material to the deponent is at issue), the Court orders may
19   have access.
20                    8.1.13.      Any disclosure permitted by this Section may be made only
21   to the extent reasonably necessary to prosecute or defend the Action.
22              8.2   Disclosure of “Highly Confidential” Material. Unless otherwise ordered
23   by the Court or permitted in writing by the Disclosing Person, a Receiving Party may
24   disclose any information or items designated as “Highly Confidential” only to the
25   following persons:
26                    8.2.1. The Court and court personnel in the Action and any appellate
27   court in the Action.
28                    8.2.2. The Receiving Party’s Outside Counsel to whom it is reasonably
      5503564                                      14
                                PROTECTIVE ORDER
 1   necessary to disclose the information for the Action and their legal, clerical, or support
 2   staff, including temporary or contract staff.
 3                 8.2.3. The Receiving Party’s In-House Counsel to whom it is reasonably
 4   necessary to disclose the information for the Action.
 5                 8.2.4. The Parties’ insurers and insurers’ counsel participating in matters
 6   relating to the Action and their legal, clerical, or support staff, including temporary or
 7   contract staff.
 8                 8.2.5. Professional court reporters, stenographers, video operators
 9   transcribing depositions or testimony in the Action, and Professional Vendors to
10   whom disclosure is reasonably necessary for the Action.
11                 8.2.6. Any person who Counsel has a good faith basis to believe authored
12   or previously received the Highly Confidential Discovery Material (including “cc’s”),
13   or who had access to such Highly Confidential Discovery Material in the normal
14   course of business in their capacity as a co-worker in the same business unit or as a
15   direct or indirect supervisor of or compliance monitor of an author, recipient, or “cc”
16   of such material.
17                 8.2.7. For employee personnel files and compensation information, the
18   employee to whom the personal documents and information relates.
19                 8.2.8. During the conduct of or in preparation for their depositions, to
20   anyone who is a former or current employee of the Disclosing Person, provided that
21   such person has executed the Acknowledgment;
22                 8.2.9. Any Expert to whom disclosure is reasonably necessary for the
23   Action, provided that the Expert has first executed the Acknowledgment, and further
24   provided that any report created by such Expert that relies on or incorporates Highly
25   Confidential Discovery Material in whole or in part shall be designated as “HIGHLY
26   CONFIDENTIAL” by the party responsible for its creation.
27                 8.2.10.      Any mediator or arbitrator engaged by the Parties to the
28   Action, provided such person has first executed the Acknowledgment.
      5503564                                   15
                             PROTECTIVE ORDER
 1                    8.2.11.      Any person or entity who Counsel for the Disclosing Person
 2   agrees, after conferring in good faith, should have access to Highly Confidential
 3   Discovery Material or who, upon motion with good cause shown, or upon application
 4   made by a Party (including by application made in the course of a deposition where
 5   the ability to show such material to the deponent is at issue), the Court orders may
 6   have access.
 7                    8.2.12.      Any disclosure permitted by this section may be made only
 8   to the extent reasonably necessary to prosecute or defend the Action.
 9              8.3   Responsibility for Compliance. The Receiving Party and/or Counsel for
10   the Receiving Party that receives “Confidential” or “Highly Confidential” Discovery
11   Material from the Disclosing Person shall be responsible for assuring compliance with
12   the terms of this Stipulation and Order with respect to all persons to whom such
13   “Confidential” or “Highly Confidential” Discovery Material is disclosed and shall
14   obtain and retain the original Acknowledgements executed by qualified recipients of
15   “Confidential” or “Highly Confidential” Discovery Material (if such execution is
16   required by the terms of this Stipulation and Order).
17              9.    EFFECT OF STIPULATION AND ORDER. To the extent any
18   federal, state or foreign law or other legal authority governing the disclosure or use of
19   Personal Data or Non-Public Personal Financial Information permits disclosure of
20   such information pursuant to an order of a court, this Stipulation and Order shall
21   constitute compliance with such requirement
22              10.   CONSENT TO DISCLOSURE OF PERSONAL DATA OR NON-
23   PUBLIC PERSONAL FINANCIAL INFORMATION. To the extent any United
24   States federal or state law or other United States legal authority governing the
25   disclosure or use of Personal Data or Non-Public Personal Financial Information
26   (“Personal Data or Non-Public Personal Financial Information Law”) requires a
27   Disclosing Person and/or Receiving Party to obtain a subpoena or court order before
28   disclosing any Personal Data or Non-Public Personal Financial Information, in light of
      5503564                                      16
                                PROTECTIVE ORDER
 1   the protections provided for in this Order, the volume of documents to be produced
 2   and the ongoing oversight of the Court, this Order shall constitute an express direction
 3   that the Disclosing Person and/or Receiving Party is exempted from obtaining such
 4   court-ordered subpoena, having to notify and/or obtain consent from any person or
 5   entity prior to the disclosure of Personal Data or Non-Public Personal Financial
 6   Information in the Action, and/or having to provide a certification that notice has been
 7   waived for good cause. To the extent that any Personal Data or Non-Public Personal
 8   Financial Information Law requires that any person or entity be notified prior to
 9   disclosure of Personal Data or Non-Public Personal Financial Information except
10   where such notice is prohibited by court order, this Order shall constitute an express
11   direction that Disclosing Persons and Receiving Parties are prohibited from providing
12   such notice in the Action; provided, however, that this Stipulation and Order shall not
13   prohibit any Disclosing Person and/or Receiving Party from contacting any person or
14   entity for any other purpose. Any Disclosing Person or Receiving Party may seek
15   additional orders from the Court that such Party believes may be necessary to comply
16   with any Personal Data or Non-Party Financial Information Law.
17             11.   COURT FILINGS. Any Receiving Party who seeks to file with the
18   Court any Discovery Materials that have previously been designated by any Producing
19   Party as “Confidential” or “Highly Confidential,” shall either (a) obtain the Producing
20   Party’s permission to remove the “Confidential” or “Highly Confidential” designation
21   for the Discovery Material, or (b) comply with Local Civil Rule 79-5 regarding filing
22   confidential materials under seal.
23             12.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
24   PRODUCED IN OTHER LITIGATION.
25             12.1 If, at any time, any Discovery Material governed by this Stipulation and
26   Order are subpoenaed from any Party by any court, administrative or legislative body,
27   or by any other person or entity purporting to have authority to require the production
28   thereof, the Party to which the subpoena is directed shall, to the extent permitted by
     5503564                                     17
                              PROTECTIVE ORDER
 1   applicable law and the rules and requirements of any relevant governmental or
 2   regulatory authority, promptly, and in no event more than five (5) business days after
 3   receipt of the subpoena, if reasonably practicable, give written notice to the relevant
 4   Disclosing Person and must include a copy of the subpoena or request
 5              12.2 To the extent permitted by law, the Party to which the subpoena is
 6   directed shall not produce material for at least ten (10) business days after notice of
 7   the subpoena is provided to the Disclosing Person in order to provide the Disclosing
 8   Person a reasonable period of time in which to seek to quash, limit or object to the
 9   subpoena, or to move for any protection for the Discovery Material.
10              12.3 If the Party to which the subpoena is directed is compelled by applicable
11   law or a court order to respond to the subpoena or request in less than ten business
12   (10) days, the Party to whom the subpoena is directed shall, to the extent permitted by
13   law, notify the Disclosing Person of this fact. In no event shall such Discovery
14   Material subject to this Order and Stipulation be produced to a third party by a Party
15   pursuant to a subpoena without providing the Disclosing Person an opportunity to
16   quash, limit or object, absent a court order to do so or as otherwise required by law. In
17   the event that Discovery Material designated as “Confidential” or “Highly
18   Confidential” under this Order and Stipulation is produced in response to a subpoena,
19   the recipient of the subpoena shall take commercially reasonable steps to ensure that
20   the protections afforded under this Order and Stipulation shall continue to apply to
21   such Discovery Material.
22              13.   CHALLENGES TO DESIGNATIONS.
23              13.1 Entry of this Stipulation and Order shall be without prejudice to any
24   Party’s motion for relief from or the modification of the provisions hereof or to any
25   other motion relating to the production, exchange, or use of any document or ESI, or
26   other information in the course of the Action. If, at any time, a Party objects to a
27   designation or upward designation of Discovery Material as “Confidential” or “Highly
28   Confidential,” that Party shall notify the Disclosing Person (or the designating Party,
      5503564                                     18
                               PROTECTIVE ORDER
 1   as applicable), in writing, of its disagreement and specifically identify the information
 2   in dispute.
 3         13.2 Following receipt of the written notification under section 13.1 of this
 4   Stipulation and Order, counsel for the Disclosing Person (or the designating Party, as
 5   applicable) and the Party challenging the designation shall meet and confer in an
 6   effort to resolve any disagreement. If, despite their good faith effort, the Parties do not
 7   resolve their disagreement within ten (10) days of the Disclosing Person’s or
 8   Receiving Party’s receipt of the written notice, any Party contesting the designation
 9   may thereafter apply to the Court on notice, consistent with the governing local rules
10   and individual practices of the assigned judge, on the propriety of the designation.
11   Local Rule 37 shall govern any such disagreement.
12         13.3 Where a Party challenges a designation of “Confidential” or “Highly
13   Confidential” as a result of such a designation, the challenging Party must initiate the
14   motion before the Court, but it is the burden of the Disclosing Person (or the
15   designating Party, as applicable) seeking protection under this order to demonstrate
16   that the designation is appropriate.
17         13.4 Until the Receiving Party applies to the Court for a ruling on the
18   designation and until the Court rules on that motion, the Discovery Material in
19   question will be treated as “Confidential” or “Highly Confidential” under this
20   Stipulation and Order, and a challenge under this section shall not affect a Party’s
21   right of access to “Confidential” or “Highly Confidential” Discovery Material or to
22   disclose information as provided for in this Stipulation and Order. A Party does not
23   by itself waive its right to challenge a “Confidential” or “Highly Confidential”
24   designation by not electing to mount a challenge promptly after the original
25   designation is made.
26         14.     INADVERTENT DISCLOSURE OF PROTECTED MATERIAL BY
27   RECEIVING PARTY. If a Receiving Party learns that, by inadvertence, it has
28   disclosed Protected Material to any person or in any circumstance not authorized
     under
      5503564 this Stipulation and Order, the Receiving
                                                  19    Party must immediately (a) notify in
                            PROTECTIVE ORDER
 1   writing the Disclosing Person of the unauthorized disclosures; (b) use its best efforts
 2   to retrieve all copies of the Protected Material; (c) inform the person or persons to
 3   whom unauthorized disclosures were made of all the terms of this Stipulation and
 4   Order; and (d) request such person or persons to execute the Acknowledgement.
 5              15.   PRE-TRIAL APPLICATION ONLY. This Stipulation and Order shall
 6   apply to pre-trial proceedings in the Action and shall have no application at trial. The
 7   Parties agree to confer in good faith on a protective order to govern during trial in the
 8   Action. This Stipulation and Order, however, shall remain in effect until such time as
 9   an order to govern trial proceedings is entered.
10              16.   DURATION OF ORDER/RETURN OF DISCOVERY MATERIAL.
11   All provisions of this Stipulation and Order restricting the use of Discovery Material
12   shall continue to be binding after the conclusion of the Action unless otherwise agreed
13   or ordered by the Court. Within ninety (90) days of the conclusion of the Action
14   (whether by entry of a final order of dismissal, judgment, settlement, or disposition on
15   appeal, or otherwise, and where the time for any further appeals has expired), all
16   Parties in receipt of Discovery Material in the Action shall make commercially
17   reasonable efforts to either return such materials and copies thereof to the Disclosing
18   Person or destroy such materials and certify that fact. The Receiving Party is not
19   required to return or destroy Discovery Material that (i) is stored on backup storage
20   media made in accordance with regular data backup procedures for disaster recovery
21   purposes; (ii) is located in the email archive system or archived electronic files of
22   departed employees; (iii) must be retained pursuant to the Receiving Party’s legal or
23   regulatory retention obligations or (iv) is subject to legal hold obligations; provided
24   however, that these materials continue to be subject to the terms of this Stipulation
25   and Order. Backup storage media will not be restored for purposes of returning or
26   certifying destruction of Discovery Material but such retained information shall
27   continue to be treated in accordance with the Stipulation and Order. Counsel of record
28   shall also be permitted to keep a copy of Discovery Material to the extent that it is
      5503564                                   20
                             PROTECTIVE ORDER
 1   incorporated into any pleadings, motions, or other work product. In that case, counsel
 2   of record shall continue to treat the Discovery Material in accordance with this
 3   Stipulation and Order. Upon request, counsel of record shall certify in writing that
 4   they have complied with this section.
 5             17.   RESERVATION OF RIGHTS. Nothing contained in this Stipulation
 6   and Order or any designation of confidentiality hereunder, or any failure to make such
 7   designation, shall be used or characterized by any Party as an admission by another
 8   Party. Nothing in this Stipulation and Order shall be deemed an admission that any
 9   particular information designated as “Confidential” or “Highly Confidential” is
10   entitled to protection under the Stipulation and Order, Federal Rule of Civil Procedure
11   26(c), or any other law. Nothing in this Stipulation and Order shall be construed as
12   granting any person or entity a right to receive specific “Confidential” or “Highly
13   Confidential” information where a court has entered an order precluding that person or
14   entity from obtaining access to that information. The Parties specifically reserve the
15   right to challenge the designation of any particular information as “Confidential” or
16   “Highly Confidential” and agree that by stipulating to entry of this Stipulation and
17   Order, no Party waives any right it otherwise would have to object to disclosing or
18   producing any information or item on any ground not addressed in this Stipulation and
19   Order. Nothing in this Stipulation and Order shall affect the right of any party or non-
20   party to oppose or object to any request for discovery on any ground permitted by the
21   Federal Rules of Civil Procedure or other applicable law or procedural rule, and no
22   party shall be deemed by virtue of this Order to have waived any right it otherwise
23   would have to object to disclosing or producing any matter on any such ground.
24   Similarly, no Party waives any right to object on any ground to introduction or use as
25   evidence of any of the Discovery Material covered by this Stipulation and Order.
26             18.   STANDARD OF CARE.
27             18.1 The recipient of any Discovery Material shall maintain such material in a
28   secure and safe area and shall exercise a standard of due and proper care with respect
     5503564                                     21
                             PROTECTIVE ORDER
 1   to the storage, custody, use, and/or dissemination sufficient to safeguard against
 2   unauthorized or inadvertent disclosure of such material. Discovery Material shall not
 3   be copied, reproduced, extracted or abstracted, except to the extent that such copying,
 4   reproduction, extraction or abstraction is reasonably necessary for the conduct of the
 5   Action. All such copies, reproductions, extractions, and abstractions shall be subject
 6   to the terms of this Stipulation and Order and labeled in the same manner as the
 7   designated material on which they are based.
 8              18.2 In addition, the recipient of “Confidential” or “Highly Confidential”
 9   Discovery Materials shall protect these materials with the same degree of care that
10   they use to protect and safeguard their own like information. Such measures shall
11   include, but are not limited to, restricting access to the data to persons employed by
12   Counsel or Experts who are actively assisting Counsel and Experts in the Action, and
13   ensuring that the data is not copied, reproduced, extracted or abstracted except to the
14   extent that such acts are reasonably necessary for the conduct of the Action. Any such
15   copies, reproductions, extractions or abstractions are “Confidential” or “Highly
16   Confidential” Discovery Materials and are subject to the same restrictions and
17   controls.
18              19.   USE AND DISCLOSURE OF OWN INFORMATION. Nothing in
19   this Stipulation and Order shall be construed to limit any Disclosing Person’s use or
20   disclosure of its own documents, materials, or information that have been designated
21   as “Confidential” or “Highly Confidential” pursuant to this Stipulation and Order.
22              20.   EFFECT ON OTHER AGREEMENTS. Nothing in this Stipulation
23   and Order shall be construed to effect, amend, or modify any existing confidentiality
24   agreements between, or protective orders applicable to, any of the Parties hereto.
25              21.   MODIFICATION. This Stipulation and Order may be changed only by
26   agreement of the Parties hereto or by an order of this Court. Except as provided
27   herein, this Stipulation and Order shall not prejudice the right of any party or non-
28   party hereto to move the Court to broaden or restrict the rights of access to and use of
      5503564                                     22
                               PROTECTIVE ORDER
 1   particular Discovery Material, or to seek modification of this Stipulation and Order
 2   upon notice to all other Parties and affected non-parties.
 3              22.   NON-PARTY DISCOVERY.
 4              22.1 The Parties shall serve a copy of this Stipulation and Order
 5   simultaneously with any subpoena or other request for documents or information
 6   issued to any non-party in connection with the Action. Any Party may petition the
 7   Court to seek to enforce compliance with any non-party subpoena served in this
 8   matter by any other Party, provided that nothing herein shall be construed to prevent
 9   or limit any non-party from opposing such petition or from petitioning or applying to
10   the Court or other authorities for protective measures in connection with such non-
11   party subpoenas.
12              22.2 A non-party from which discovery is sought by one or more Parties to the
13   Action may designate Discovery Material that it produces as “CONFIDENTIAL” or
14   “HIGHLY CONFIDENTIAL” consistent with Section 3 and the other terms of this
15   Stipulation and Order. Under such circumstances, Discovery Material designated
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by a non-party shall be
17   assigned the same protection as Discovery Material so designated by a party that is a
18   Disclosing Person, and all duties applicable to a Party that is a Disclosing Person
19   under this Stipulation and Order shall apply to the non-party Disclosing Person.
20              23.   NEW PARTIES TO THE ACTION. In the event that additional
21   persons or entities become parties to the Action, such parties shall not have access to
22   Confidential or Highly Confidential Material produced by or obtained from any
23   Disclosing Person until the newly joined parties or their counsel endorse a copy of the
24   Acknowledgement and file it with the Court.
25              24.   COURT RETAINS JURISDICTION. The Court retains jurisdiction
26   even after final disposition of this litigation to enforce this Stipulation and Order by
27   the sanctions set forth in the relevant rules, such as Rule 37 of the Federal Rules of
28   Civil Procedure, and any other sanctions as may be available to the presiding judge,
      5503564                                     23
                               PROTECTIVE ORDER
 1   including the power to hold Parties or other violators of this Stipulation and Order in
 2   contempt and to make such amendments, modifications, deletions, and additions to
 3   this Stipulation and Order as the Court may from time to time deem appropriate.
 4              25.   GOVERNING LAW. Except to the extent that federal law may be
 5   applicable, this Stipulation and Order is governed by, interpreted under, and construed
 6   and enforced in accordance with the laws of the State of California, without regard to
 7   conflict of law principles.
 8              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9
10   DATED: April 19, 2019                 HUSSIN LAW
11
                                           By: /s /Tammy Hussin
12                                              TAMMY HUSSIN
13                                              Attorneys for Plaintiffs Jose Raposo and
                                                Beverly Raposo
14
15
     DATED: April 19, 2019                 PARKER IBRAHIM & BERG LLP
16
17                                         By: /s/ Heather E. Stern
18                                              BRYANT S. DELGADILLO
                                                HEATHER E. STERN
19                                              Attorneys for Defendant JPMORGAN CHASE
                                                BANK, N.A., erroneously sued as JP Morgan
20
                                                Chase, N.A.
21
22
23
24
25
26
27
28

      5503564                                   24
                             PROTECTIVE ORDER
 1                                                EXHIBIT A
 2                            Jose Raposo, et al. v. JPMorgan Chase Bank, N.A.,
 3       United States District Court, Central District of California, Case No. 2:18-CV-07145
 4
 5         ACKNOWLEDGMENT FOR THE USE OF CONFIDENTIAL OR HIGHLY
 6                                  CONFIDENTIAL INFORMATION
 7                I, _________________, state that:
 8                1.    My business address is _________________________________________ .
 9                2.    My present employer is _________________________________________.
10                3.    My present occupation or job description is __________________________
11   ________________________________________________________________________.
12                4.    I have received a copy of the Stipulation and Order (the “Stipulation”)
13   entered in the above-caption action (the “Action”) on ____________________.
14                5.    I have carefully read and understand the provisions of the Stipulation.
15                6.    I will comply with all of the provisions of the Stipulation.
16                7.    I will hold in confidence, will not disclose to anyone not qualified under the
17   Stipulation, and will use only for purposes of this Action, any Confidential or Highly
18   Confidential Material that is disclosed to me.
19                8.    At the conclusion of my work on this matter, I will return or destroy, to the
20   extent permitted by law, all Confidential or Highly Confidential Material that comes into
21   my possession, and documents or things that I have prepared relating thereto, to counsel
22   for the Party by whom I am employed or retained, or to counsel from whom I received the
23   Confidential or Highly Confidential Material.
24                9.    I hereby submit to the jurisdiction of this Court for the purpose of
25   enforcement of the Stipulation in this Action.
26
27                Dated: _____________                By: __________________________________
28
      5704282_1
 1                                     ORDER
 2
                 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 3
 4                     22 2019
     Dated this April _____,           __________________________________
 5                                    Paul L. Abrams
 6                                    UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     5704282_1
